Citation Nr: 0127672	
Decision Date: 12/27/01    Archive Date: 01/03/02

DOCKET NO.  00-25 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  What evaluation is warranted for post-thrombotic syndrome 
with intermittent ulcers and pitting edema of the left lower 
extremity, from June 1, 2000?

2.  What evaluation is warranted for umbilical hernia, from 
June 1, 2000?

3.  What evaluation is warranted for surgical scar of the 
left patella, from June 1, 2000?

4.  What evaluation is warranted for residuals of a left 
patella fracture, from June 1, 2000?


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. Johnson, Counsel


INTRODUCTION

The veteran performed verified active duty from September 
1986 to May 2000.  Notably, however, his DD Form 214 reflects 
approximately 17 additional years of active duty service.

These matters come to the Board of Veterans' Appeals (Board) 
from an October 2000 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.  In his substantive appeal, the veteran 
included a request for a hearing before a member of the 
Board.  Notification of the hearing scheduled for July 2001 
was returned as undeliverable.  Notice, however, was mailed 
to the last known address provided by the veteran.  See 
38 C.F.R. § 3.1(q) (2001).  Hence, no further action to 
reschedule a hearing is in order. 

In a November 2001 brief the representative raised the issues 
of entitlement to service connection for a right leg 
disability, secondary to service connected left leg 
disorders; and entitlement to a total rating based on 
individual unemployability.  These issues, however, are not 
certified or developed for appellate review.  Accordingly, 
they are referred to the RO for the appropriate action.  


FINDINGS OF FACT

1.  At no time since June 1, 2000, has a post-thrombotic 
syndrome with intermittent ulcers and pitting edema of the 
left lower extremity been manifested by stasis pigmentation 
or eczema.  

2.  At no time since June 1, 2000, has an umbilical hernia 
been manifested by the need for a belt for support or 
postoperative wounds with abdominal wall weakening and 
indications for a supporting belt.  

3.  At no time since June 1, 2000, has a left patella 
surgical scar limited left knee function.  

4.  At no time since June 1, 2000, have left patella fracture 
residuals limited leg flexion to 45 degrees. 


CONCLUSIONS OF LAW

1.  At no time since June 1, 2000, has the criteria for an 
evaluation in excess of 20 percent for post-thrombotic 
syndrome with intermittent ulcers and pitting edema of the 
left lower extremity been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 1991 and Supp. 2001); 38 C.F.R. §§ 4.7, 4.104, 
Diagnostic Code 7121 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified in pertinent part at 
38 C.F.R. § 3.102, 3.159). 

2.  At no time since June 1, 2000, has the criteria for a 
compensable evaluation for an umbilical hernia been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.20, 4.114, 
Diagnostic Code 7339 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified in pertinent part at 
38 C.F.R. § 3.102, 3.159). 

3.  At no time since June 1, 2000, has the criteria for a 
compensable rating for a left patella surgical scar been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.7, 4.118, 
Diagnostic Codes 7800, 7803, 7804, 7805, 7806 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) (to be codified in 
pertinent part at 38 C.F.R. § 3.102, 3.159).

4.  At no time since June 1, 2000, has the criteria for a 
compensable rating for left patella fracture residuals been 
met.  38 U.S.C.A. §§ 1155, 5103A, 5107; 38 C.F.R. §§ 4.7, 
4.71, 4.71a, Diagnostic Codes 5256, 5257, 5258, 5259, 5260, 
5261, 5262, 5263 (2001); 66 Fed. Reg. 45,620, 45,630-32 
(August 29, 2001) (to be codified in pertinent part at 
38 C.F.R. § 3.102, 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO has met its duty to assist and notify the appellant 
with respect to the development of these claims under the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  By virtue of the statement of 
the case issued during the pendency of the appeal, the 
appellant and his representative were given notice of the 
information, medical evidence, or lay evidence necessary to 
substantiate the claim.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, it appears that all evidence identified 
by the appellant relative to these claims has been obtained 
and associated with the claims folder.  Service medical 
records were obtained and associated with the claims folder, 
and the veteran has provided a copy of these records.  There 
are no indications that Social Security Administration 
records need to be obtained.  A VA examination was conducted, 
and a copy of the report is associated with the claims 
folder.  The veteran has not indicated that he has received 
any vocational rehabilitation.  As noted in the Introduction 
portion of this decision, a hearing was requested, but the 
notification was returned as undeliverable even though it was 
mailed to the last known address that the veteran provided.  
See 38 C.F.R. § 3.1(q) (2001).  Therefore a hearing was not 
conducted.  The representative's written brief presentation 
of November 2001 does not include any reference or argument 
that may be construed as the veteran's desire for a new 
hearing based on good cause shown for failing to report 
earlier.  Hence, remanding this case for further action under 
the VCAA is not in order.

Disability evaluations are based upon the average impairment 
of earning capacity resulting from a disability.  38 U.S.C.A. 
§ 1155.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  Consideration is 
to be given to all other potentially applicable provisions of 
38 C.F.R. Parts 3 and 4, whether or not they have been raised 
by the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In this case, the veteran is in disagreement with the initial 
rating assigned for his post-thrombotic syndrome of the left 
lower extremity, umbilical hernia, surgical scar of the left 
patella, and residuals of a left patella fracture.  Thus the 
Board must consider the rating, and, if indicated, the 
propriety of a staged rating, from the initial effective date 
forward.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Based upon a review of the evidence, including a VA 
examination conducted in 2000 in particular, the Board finds 
that at no time since June 1, 2000, has there ever been 
evidence of disabling effects related to the service-
connected disabilities at issue which would warrant the 
assignment of higher ratings for those disabilities.  Hence, 
a staged rating for a portion of the term in question is not 
warranted.  

Higher Initial Rating for Post-Thrombotic Syndrome of the 
Left Lower Extremity

Service connection is currently in effect for post-thrombotic 
syndrome with intermittent ulcers and pitting edema of the 
left lower extremity, rated as 20 percent disabling under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7121.  Under 
Diagnostic Code 7121 a 20 percent rating is assigned when 
there is persistent edema, which is incompletely relieved by 
elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent rating is assigned when 
there is persistent edema and stasis pigmentation or eczema, 
with or without intermittent ulceration.  

The service medical records document the diagnosis and 
treatment of venous stasis of the left lower extremity 
secondary to surgery performed on the veteran's left knee in 
1991.  The records also reflect occasions when the veteran 
was treated for ulcers on the left ankle due to this 
condition.  

At a July 2000 VA examination the veteran reported using 
stockings to reduce regional left knee swelling.  Although 
the appellant did not note any restrictions on walking 
distances, the examiner observed that the veteran ambulated 
with a significant limp.  The veteran noted that some days 
are worse than others are, however, he tried to keep the leg 
elevated to reduce the edema.  On examination, the examiner 
noticed 3+ pitting edema below the left knee.  He wore 
support hose to reduce edema.  There was no evidence of 
fatigability or incoordination.  The diagnosis was status 
post fracture of the left knee, with restricted range of 
motion, and edema below the left knee. 

In this case, the clinical findings of record do show 
persistent left lower extremity edema, and that the veteran 
uses a stocking and elevates the leg to reduce the swelling.  
Also, the service medical records indicate that the veteran's 
condition did include occasional ulcerations.  However, the 
findings of record do not indicate any evidence of stasis 
pigmentation or eczema since June 1, 2000.  Although pitting 
edema was noted on the VA examination, the evidence is 
negative for either statis pigmentation or eczema, which is 
required for the assignment of a 40 percent rating under 
Diagnostic Code 7121.  Therefore, the disability picture 
presented does not approximate the criteria for a higher 
rating in this instance, and there is not a question as to 
which rating should apply.  38 C.F.R. § 4.7.  The appeal is 
denied.
 
Higher Initial Rating for an Umbilical Hernia

Service connection and a noncompensable rating is currently 
in effect for an umbilical hernia.  This rating is assigned 
by analogy under 38 C.F.R. § 4.114, Diagnostic Code 7339.  
Since umbilical hernias do not have their own Diagnostic Code 
in the rating schedule a closely related disease or injury 
was selected and that Code used for rating.  Under 38 C.F.R. 
§ 4.20 when an unlisted condition is encountered it is 
permissible to rate it under a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  In this case, Diagnostic Code 7339 provides the 
best analogy.

Under Diagnostic Code 7339, a zero percent rating is assigned 
where the postoperative hernia wounds are healed and a belt 
is not indicated.  A 20 percent rating is assigned when the 
hernia is small, not well supported by belt under ordinary 
conditions, or when a healed ventral hernia or post-operative 
wounds cause a weakening of abdominal wall and indicate the 
need of a supporting belt.  

The service medical records reflect a reference to an 
umbilical hernia at the time of a June 2000 examination.  It 
was noted that it was small, and reducible measuring 1.5 
centimeters.  There was no bowel evacuation. 

At the time of the VA examination in July 2000, the examiner 
noted the history of the umbilical hernia and further noted 
that the condition had been asymptomatic.  The veteran did 
not report any symptoms or problems on examination.  Physical 
examination revealed a protuberant abdomen, and a reducible 
umbilical hernia measuring approximately 1 inch in diameter.  
The abdomen was otherwise benign.  The examiner diagnosed an 
asymptomatic umbilical hernia.  

In this case, the clinical findings of record show that the 
hernia is small, as required for a 20 percent rating under 
Diagnostic Code 7339.  However, there is no evidence which 
demonstrates that the remaining criteria for a 20 percent 
rating have been met.  The clinical findings of record are 
void of references to the need for the use of a belt.  
Furthermore, the VA examiner's finding of an asymptomatic 
hernia and the veteran's report that the disorder is not a 
problem indicates that a belt is not needed, which conforms 
to the criteria for the assigned zero percent rating.  
Therefore, the disability picture presented does not 
approximate the criteria for a higher rating under Diagnostic 
Code 7339, and there is not a question as to which rating 
should apply.  38 C.F.R. § 4.7. 

Higher initial rating for a left patella surgical scar

Service connection is in effect for a surgical scar on the 
left patella, rated as noncompensable under the provisions of 
38 C.F.R. § 4.118, Diagnostic Code 7805.  Diagnostic Code 
7805 provides for rating scars based on the limitation of the 
part affected.  

The service medical records document the treatment of a left 
patella fracture, which required surgical intervention.  On 
VA examination in July 2000, the examiner noted a five inch 
long surgical scar located over the left patella.  The knee 
was capable of demonstrating 0 to 110 degrees of motion, 
without instability.  The examiner diagnosed status post 
fracture of the left knee with restricted range of motion as 
well as edema below the left knee.  The examiner did not find 
evidence of fatigability or incoordination.  The veteran did 
ambulate with a significant limp.  The examiner opined that 
the veteran was prone to progression of the knee condition, 
but further indicated that it was not possible to predict the 
amount of future dysfunction.  

Notably, however, the evidence does not show that any limited 
knee function can be attributed to the scar.  Hence, there is 
no basis for a compensable rating since June 1, 2000 under 
Diagnostic Code 7805.

In reaching this decision the Board acknowledges that the 
veteran argues that a higher rating should be assigned given 
the appearance of the scar.  While the rating schedule does 
take into account disfiguring scars it does so only for scars 
disfiguring the head, face or neck.  38 C.F.R. § 118, 
Diagnostic Code 7800.  As the veteran's scar involves the 
knee, a rating under Code 7800 is not in order.

Furthermore, the clinical findings do not indicate that the 
scar is poorly nourished with repeated ulceration as is 
required for the assignment of a 10 percent rating under 
Diagnostic Code 7803.  Finally, the clinical findings do not 
indicate that the scar is objectively tender and painful as 
required for a 10 percent rating under Diagnostic Code 7804.  
Hence, an increased evaluation is not in order.


Higher Initial Rating for Residuals of a Left Patella 
Fracture

Service connection is in effect for status post fracture of 
the left patella, rated as noncompensable by analogy under 
the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5260 
(2001).  38 C.F.R. § 4.20.  Under Diagnostic Code 5260, a 
zero percent rating is assigned when leg flexion is limited 
to 60 degrees.  A 10 percent rating is assigned when leg 
flexion is limited to 45 degrees.  

The service medical records document a left patella fracture 
which necessitated that the appellant undergo an open 
reduction and internal fixation.  A VA examination was 
conducted in July 2000.  Although the veteran did not note 
any restrictions on the distance he could walk, the examiner 
noted that the appellant ambulated with a significant limp.  
The appellant stated that the limp was worse on some days 
than others.  On examination, the knee demonstrated 0 to 110 
degrees of motion, without instability.  Grind sign and 
drawer signs were negative.  The examiner diagnosed status 
post fracture of the left knee with residuals of restricted 
range of motion, as well as edema below the left knee.  The 
examiner did not find evidence of fatigability or 
incoordination.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under 
38 C.F.R. § 4.40, and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court held that a diagnostic 
code based on limitation of motion does not subsume 38 C.F.R. 
§§ 4.40 and 4.45, and that the rule against pyramiding set 
forth in 38 C.F.R. § 4.14 does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare-ups.  The Court remanded the 
case to the Board to obtain a medical evaluation that 
addressed whether pain significantly limits functional 
ability during flare-ups or when the joint is used repeatedly 
over a period of time.

It is clear that the veteran suffers from a left knee 
disability which produces discomfort, and causes him to 
ambulate with a limp.  However, even when accounting for 
DeLuca factors, the disability picture does not approximate 
the criteria for a 10 percent rating when applying Diagnostic 
Code 5260.  As noted, on examination, the knee flexed to 110 
degrees, and the examiner did not find any instability, 
fatigability or incoordination.  An increased evaluation is 
therefore not in order under this Code.

Looking at alternative codes the Board observes that 
Diagnostic Code 5256 contemplates a 30 percent rating is 
assigned when the knee is ankylosed in a favorable angle in 
full extension, or in slight flexion between 0 degrees and 10 
degrees.  Here, though, the knee is not ankylosed but rather 
shows 0 to 110 degrees of motion.  Therefore, Diagnostic Code 
5256 is not applicable here.  

Diagnostic Code 5257 contemplates other impairment of the 
knee, such as recurrent subluxation or lateral instability, 
and provides for a 10 percent rating for slight impairment.  
As noted above, instability was not demonstrated on 
examination.  Therefore, Diagnostic Code 5257 is not for 
application.  

Further, the clinical findings do not indicate that the 
disability involves a dislocated or absent semilunar 
cartilage as contemplated by Diagnostic Codes 5258 and 5259.  
Thus neither of these Codes provide a basis for an increased 
evaluation.  

As noted, the left knee does not demonstrate a full range of 
motion.  See 38 C.F.R. § 4.71, Plate II (2001).  Also, as 
discussed, the knee disability produces a degree of 
discomfort which clearly affects the range of motion 
demonstrated on examination.  Diagnostic Code 5261 
contemplates a 10 percent rating when leg extension is 
limited to 10 degrees.  Here, the VA examination revealed 
full leg extension of 0 degrees.  Similar to the discussion 
above regarding the application of Diagnostic Code 5260, even 
when accounting for the factors outlined by the Court in 
DeLuca, the disability picture does not approximate the 
criteria for a 10 percent rating.  Again, the examiner did 
not find any instability, fatigability or incoordination.  
Given this, it is reasonable to conclude that the disability 
picture presented does not approximate extension limited to 
10 degrees as required for the assignment of a 10 percent 
rating under Diagnostic Code 5261.  

Under Diagnostic Code 5262, a 10 percent rating is assigned 
when there is impairment of the tibia and fibula with slight 
knee or ankle disability.  However, the clinical findings of 
record do not indicate that the disability involves 
impairment of the tibia and fibula.  Diagnostic Code 5263 
provides a maximum disability rating of 10 percent for 
traumatic acquired genu recurvatum with weakness and 
insecurity in weight bearing.  Here, the evidence does not 
indicate that the left knee demonstrates the weakness and 
insecurity in weight bearing which would make the disability 
picture comparable to the requirements of Diagnostic Code 
5263. 

Hence, the benefit sought on appeal is denied.

In reaching each of the foregoing decisions the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against each of the 
appellant's claims, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to increased ratings for a post-thrombotic 
syndrome with intermittent ulcers and pitting edema of the 
left lower extremity, an umbilical hernia, a left patella 
surgical scar, and left patella fracture residuals at any 
time since June 1, 2000 has not been established.  The 
appeals are denied.  


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

